 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        NORTHERN DISTRICT OF CALIFORNIA
 8
 9   CHRISTOPHER GAFFNEY, et al.,                   Case No.: 3:18-cv-06500-JST

10                        Plaintiffs,
                                                    [PROPOSED] ORDER RE:
11        vs.                                       CONTINUING HEARING ON
12   CITY OF SANTA CLARA,                           PENDING MOTIONS

13                       Defendant
14
15
16
                                 [PROPOSED] ORDER
17
          The Parties having so stipulated and good cause appearing,
18
          IT IS HEREBY ORDERED that:
19
          1. The hearings on calendar for April 18, 2019 for Conditional Certification
20
                and Facilitated Notice and to Invalidate Prior Releases be continued to
21
                May 30, 2019, with any Opposition filed by May 9, 2019 and any Reply
22
                by May 16, 2019.
23
          2. If a comprehensive settlement agreement is not finalized and/or approved
24
                by the Court in this Action, and this case proceeds as a collective action,
25
                any individuals consenting to join this Action as an opt-in Plaintiff shall
26
                ///
27
                ///
28
                ///
                                        [PROPOSED] ORDER

                                                1
 1          be considered for all purposes relevant to this lawsuit to have become an
 2          opt-in Plaintiff in this Action on April 18, 2019.
 3   IT IS SO ORDERED.
 4   Dated:________________
             March 25, 2019                     _________________________
 5                                              JON S. TIGAR
                                                United States District Court Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    [PROPOSED] ORDER

                                            2
